Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/20/21 has been entered. 

Claim Rejections - 35 USC §101 
3.    35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
4.    Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Subject Matter Eligibility Standard
5.    The examiner contends that, under the judicial exceptions enumerated in the 2019 PEG, to determine the patent-eligibility of an application, a two- part analysis has to be conducted.
Part 1: it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
Part 2A: Prong 1: (1) Determine if the claims are directed to an abstract idea or one of the judicial exceptions. Examples of abstract ideas referenced in Alice Corp. include:
1.    Certain method of organizing human activity such as Fundamental Economic Practices, Commercial and Legal Interactions, or Managing Personal Behavior or Relationships or Interactions Between People.
2.    A mental process.
3. Mathematical relationships/formulas.
Part 2A: Prong 2: determine if the claim as a whole integrates the judicial exception into a practical application.
Part 2B: determine if the claim provides an inventive concept.
Analysis
6. Under Step 1 of the analysis, it is found that the claim indeed recites a series of steps and therefore, is a process - one of the statutory categories.
Under Step 2A (Prong 1), using claim 1 as the representative claim, it is determined that apart from generic hardware and extra-solution activity discussed in Step 2A, Prong 2 below, the claim as a whole recites a method of organizing human activity. For instance, the claimed language “generating a spending limit for the patient” is a fundamental economic practice. Fundamental 
Under Step 2A (Prong 2), the examiner contends that the claim recites a combination of additional elements including “receiving a request for credit from a patient; obtaining employer data using an API; training a machine learning algorithm; generating a spending cap for the patient; calculating a payment responsibility for the credit; receiving repayment of the credit according to the payment responsibility; updating the machine learning algorithm using the historical information corresponding to the patient; API, machine learning algorithm and computer system.” These additional elements, considered in the context of claim 1 as a whole, do not integrate the abstract idea into a practical application because they simply recite the steps of gathering and processing data, using a generic computer system. In other words, these additional limitations are recited functionally without technical or technological details on how, i.e., by what algorithm or on what basis/method, the system is caused to perform these steps. Also, the recited computer system, API, and machine learning algorithm with their already available basic functions, are simply being applied to the abstract idea and they are being used as tools in executing the claimed process. Furthermore, the claimed steps “wherein the credit is used to pay for a healthcare service; wherein repayment of the credit is performed by an employer associated with the patient; wherein the API is provided with a feed from one or more databases associated with the employer, and wherein the employer data includes historical information corresponding to similarly situated employees; wherein the spending cap is generated using patient information provided in the request as input to the machine learning algorithm; wherein the repayment is associated with repayment information” are recited to simply further narrow the scope of the abstract idea. Thus, it is determined that claim 1 is not directed to a specific asserted improvement in computer 
Under Step 2B, it is determined that, taken alone, the additional elements in the claim amounts to no more than mere instructions to apply the exception using a generic computer processor— that is, mere instructions to apply a generic computer to the abstract idea, as supported by the present specification in at least (paras 0076). Thus, applying an exception using a generic computer processor cannot integrate a judicial exception into a practical application or provide an inventive concept. And looking at the limitations as an ordered combination of elements add nothing that is not already present when looking at the elements taken individually. For instance, the limitations “receiving a request for credit from a patient; obtaining employer data using an API and receiving repayment of the credit according to the payment responsibility,” when considered as a whole, are mere data gathering steps considered to be insignificant extra-solution activities. See In re Bilski, 545 F.3d at 963 (characterizing data gathering steps as insignificant extra-solution activity). The limitations of “generating a spending cap for the patient; calculating a payment responsibility for the credit in real-time; and updating the machine learning algorithm using the historical information corresponding to the patient” is a mental process. See Flook and Bancorp (characterizing the process of performing calculations as a mental process). Lastly, the limitation of “training a machine learning algorithm,” is an insignificant extra-solution activity, for it’s a normal, basic function of a computer. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Accordingly, the examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. Note: The analysis above applies to all statutory categories of See Benson, Bancorp and Cyberphone. Also see Electric Power, 830 F.3d at 1354 (“[W]e have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes”). Similarly, while claims 22-30 do recite additional elements, these additional elements are mere data gathering steps considered to be insignificant extra-solution activities. See In re Bilski, 545 F.3d at 963 (characterizing data gathering steps as insignificant extra-solution activity). Lastly, claims 4-7, 11-14 and 18-21 do not recite additional elements but are simply further narrowing the scope of the abstract idea.  
Response to Arguments
Applicant's arguments filed on 09/20/21 have been fully considered but they are not persuasive. 
The newly added limitations do not move the judicial exceptions into the realm of practical applications. For instance, the limitation "obtaining employer data using an application programming interface (API)" is insignificant extra-solution activity that is insufficient to render the claim patent-eligible. See In re Bilski, 545 F.3d at 963 (characterizing data gathering steps as insignificant extra-solution activity). Also, the limitation " updating the machine learning algorithm using the historical information corresponding to the patient" is nominal, for all machine learning algorithm is updated. The limitation "calculating a payment responsibility for 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJO O OYEBISI whose telephone number is (571)272-8298.  The examiner can normally be reached on Monday-Friday, 9am-7pm. Examiner interviews are 






/OJO O OYEBISI/Primary Examiner, Art Unit 3697